274 S.W.2d 541 (1955)
Fernando CORONA, Appellant,
v.
Homer GARRISON, Jr. and Charles Windberg, Jr., Appellees.
No. A-4942.
Supreme Court of Texas.
January 19, 1955.
Rehearing Denied February 4, 1955.
Galvan & Galvan, El Paso, for appellant.
John Ben Shepperd, Atty. Gen., and J. Milton Richardson, Asst. Atty. Gen., R. B. Redic, Asst. County Atty., El Paso, for appellees.
WILSON, Justice.
This is a direct appeal from a district court judgment denying a request for an injunction to halt a proceeding in the justice court. The justice court case was initiated by the Department of Public Safety under Section 22 of Article 6687b for the purpose of obtaining an affirmative finding that appellant is a habitual violator of the traffic laws.
Our jurisdiction on direct appeal in this type of case under Art. 1738a, V.A.C.S., and under Section 3-b of Article V of the Texas Constitution, Vernon's Ann.St., is limited to appeals "from any order of any trial court granting or denying an interlocutory or permanent injunction on the ground of the constitutionality or unconstitutionality of any statute of this State." Boston v. Garrison, 152 Tex. 253, 256 S.W. 2d 67.
Appellant seeks to sustain his direct appeal here on the ground that he questions the constitutionality of Section 22, Article 6687b, V.A.C.S.
The trial court's judgment reflects that the injunction was denied because "the defendant has suffered no injuries at this time" and because the defendant "has a proper and adequate remedy at law."
The trial court, in denying the injunction, did not pass upon the constitutionality *542 of the statute and for that reason we have no jurisdiction of this direct appeal. Appellee's motion to dismiss for want of jurisdiction is granted. Costs are taxed against appellant.